Argued October 1, 1936.
Appellant complains that the decedent's estate has been subjected to a greater amount of inheritance taxes than it should pay. Among the assets of the estate was real estate appraised at $48,000. It was subject to a mortgage of $35,000. The equity for taxation was fixed at $13,000. The executor on demand of the mortgagee took $10,449.17 from the personal estate and paid it on account of the mortgage. It is now claimed that the Commonwealth cannot tax the asset of the estate thus paid, which the court below, saying it did not understand the argument presented by appellant, permitted the Commonwealth to do. Either as added equity on the real estate or as personalty, this asset was taxable. It has not been taxed twice.
The decree is affirmed. *Page 129